DETAILED ACTION
This Office Action is in response to Application filed April 3, 2020.

Election/Restrictions
The restriction requirement mailed September 14, 2021 was incomplete, and therefore, the Examiner revises the restriction requirement as follows to include additional species.  The Examiner apologizes for any inconvenience.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 11-15, drawn to a semiconductor device, classified in class 257,
subclass 190 or H01L 29/7783.
II.	Claims 1-10 and 16-20, drawn to a method, classified in class 438,
subclass 142 or H01L 21/0254.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, in claim 1, instead of forming the semiconductor device based on the considerations or the plurality of determining steps recited in claim 1, the semiconductor device recited in claim 11 can be formed by determining the lattice constants, strain and/or bandgaps of the semiconductor materials that result in the claimed absolute value of the polarization difference.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Should Applicant elect Group I or Group II claims to be examined, Applicant is advised that this application is further restricted because it contains device claims 1-15 and method claims 1-10 and 16-20 directed to the following patentably distinct species of the claimed invention:
(A-1) Species A-1 directed to an embodiment shown in Fig. 2A of current application comprising a second III-nitride ternary alloy layer comprising InGaN (claims 3 and 17).
(A-2) Species A-2 directed to an embodiment shown in Fig. 2A of current application comprising a second III-nitride ternary alloy layer comprising InAlN (claims 5 and 18).
(A-3) Species A-3 directed to an embodiment shown in Fig. 2A of current application comprising a second III-nitride ternary alloy layer comprising BAlN (claims 7 and 19).

(B) Species B directed to an embodiment shown in Fig. 2B of current application.
(C) Species C directed to an embodiment shown in Fig. 2C of current application.
(D) Species D directed to an embodiment shown in Fig. 2D of current application.
(E) Species E directed to an embodiment shown in Fig. 2E of current application.
(F) Species F directed to an embodiment shown in Fig. 4A of current application.
(G) Species G directed to an embodiment shown in Fig. 4B of current application.
(H) Species H directed to an embodiment shown in Fig. 4C of current application.
(I) Species I directed to an embodiment shown in Fig. 4D of current application.
(J) Species J directed to an embodiment shown in Fig. 4E of current application.

The species are independent or distinct because they are directed to different semiconductor device structures having different material compositions and corresponding different methods of selecting materials.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected inventions and species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

January 25, 2022